DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13, 18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 13 and 22, the prior art of record does not teach the forming the at least one pixel electrode on the first base substrate of the first substrate comprises: forming a third conductive material film on a side of the first base substrate proximal to the first base; and patterning the third conductive material film to obtain a pattern of at least one first conductive sleeve such that the first conductive sleeve is in one-to-one correspondence with the first base, and covers sides of the corresponding first base, and a surface of the corresponding first base distal to the first base substrate; and/or wherein the forming the at least one common electrode on a second base substrate of the second substrate comprises: forming a second insulating material film on the second base substrate; patterning the second insulating material film to obtain a pattern of at least one second base; forming a fourth conductive material film on a side of the second base substrate proximal to the second base; and patterning the fourth conductive material film to obtain a pattern of at least one second conductive sleeve such that the second conductive sleeve is in one-to-one correspondence with the second base, and covers sides of the corresponding second base and a surface of the corresponding second base distal to the second base substrate.
Regarding claim 20-21, and 23 the prior art of record does not teach the forming the at least one pixel electrode on the first base substrate of the first substrate comprises: forming a first insulating material film on the first base substrate; patterning the first insulating material film to obtain a pattern of at least one first base; and spraying or printing a third conductive material onto an outer surface of the first base to obtain a pattern of at least one first conductive sleeve such that the first conductive sleeve is in one-to-one correspondence with the first base, and covers sides of the corresponding first base and a surface of the corresponding first base distal to the first base substrate; and/or wherein the forming the at least one common electrode on a second base substrate of the second substrate comprises: forming a second insulating material film on the second base substrate; patterning the second insulating material film to obtain a pattern of at least one second base; and spraying or printing a fourth conductive material onto an outer surface of the second base to obtain a pattern of at least one second conductive sleeve such that the second conductive sleeve is in one-to-one correspondence with the second base, and covers sides of the corresponding second base and a surface of the corresponding second base distal to the second base substrate.
Kubota as previously cited does teach a manufacturing method of a display panel, comprising: forming a first substrate and a second substrate such that the first substrate comprises a first base substrate, and at least one pixel electrode and at least one common electrode are disposed on at least one of the first substrate and the second substrate; aligning and assembling the first substrate and the second substrate together such that that at least one orthographic projection of the at least one pixel electrode on the first base substrate and at least one orthographic projection of the at least one common electrode on the first base substrate are alternately arranged along a first direction in which the first base substrate extends; and forming a liquid crystal layer between the first substrate and the second substrate such that a ratio of a height of the at least one pixel electrode to a thickness of the liquid crystal layer is in a range of 20%-50%; and/or a ratio of a height of the at least one common electrode to the thickness of the liquid crystal layer is in a range of 20%-50%.  Wherein the forming a first substrate and a second substrate such that the first substrate comprises a first base substrate and at least one pixel electrode and at least one common electrode are disposed on at least one of the first substrate and the second substrate comprises: forming the at least one pixel electrode on the first base substrate of the first substrate; and forming the at least one common electrode on a second base substrate of the second substrate.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871